Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	  Applicant's submission filed on 1/25/2021 has been entered. Claim(s) 21-40 is/are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Terrwilliger (U.S. Patent App Pub  20140115708.


Regarding claim 21,
Terrwilliger teaches a system to manage performance of computing devices, comprising: comprising one or more processors and memory to: select, for a computing device, a configuration from a plurality of configurations based on an identifier of the one or more servers; (See paragraphs 26, 27, 32, Terrwilliger teaches “Once QR code analyzer 30 extracts barcode information from QR code 12 that indicates the location of secondary information, a secondary information analyzer 46 analyzes the image by applying the barcode information to extract the secondary information. For instance, if product 32 is a WAP and barcode information indicates the location of MAC address 36 immediately below QR code 12,”)
generate a representation of the configuration selected based on the combination of the geographic site location  and the identifier of the one or more servers system; (See paragraphs 30, Terrwilliger teaches security module 48 reduces the risk of unauthorized access to a function by adding security features to the access of barcode and secondary information. In one example embodiment, a position locator 50 of mobile telephone information handling system 10, such as a GPS receiver, determines the latitude and longitude position at the time an image is taken and communicates the position to a network location 52 using a network address provided by barcode information extracted from QR code 12. A secondary information engine 54 running at network location 52, such as an application running on a server information handling system, receives the position information and compares the position information with expected position information of a secondary information database 56 to authorize the function only with an authorized position)
provide the representation of the configuration, the representation configured to cause the computing device to generate and send, to the one or more servers system, a communication corresponding to the configuration;; (See paragraphs 26, 27, 32, Terrwilliger teaches “For instance, if product 32 is a WAP and barcode information indicates the location of MAC address 36 immediately below QR code 12, then secondary information analyzer 46 extracts the MAC address information from that location. Once the configuration network address and MAC address are extracted from the image, QR code analyzer 30 provides the network address to web browser 22 and inserts the MAC address into a field of web page called up by the web address to initiate configuration of the WAP. Similarly, in the example where product 32 is an information handling system having preloaded software, QR code analyzer 30 provides the registration network address to web browser 22 and inserts key 40 into a field of the web page called up by the web address to initiate registration of the software. In the example embodiment, secondary information analyzer 46 is an optical character recognition (OCR) analyzer that creates a digital representation of characters presented at product 32.”)
receive the communication corresponding to the configuration from the computing device; and (See paragraphs 26, 27, 32, Terrwilliger teaches “For instance, if product 32 is a WAP and barcode information indicates the location of MAC address 36 immediately below QR code 12, then secondary information analyzer 46 extracts the MAC address information from that location. Once the configuration network address and MAC address are extracted from the image, QR code analyzer 30 provides the network address to web browser 22 and inserts the MAC address into a field of web page called up by the web address to initiate configuration of the WAP.”)
transmit, responsive to receiving the communication from the computing device, the configuration corresponding to the representation selected based on the combination of the geographic site location and the identifier of the one or more servers system to cause the computing device to update a stored configuration on the computing device with the configuration.. (See paragraphs 32, 30, 27, Terrwilliger  teaches an identifier and the location of the mobile device together associated with a server  which is being charged with the actions)
	
	Regarding claim 22,
Terrwilliger teaches the system of claim 21, wherein the one or more servers system is configured to: select, for the computing device, the geographic site location from a plurality of locations in a hierarchical geographic organization data structure, the
geographic site location different from a location of the one or more servers system; and
determine the identifier for the one or more servers system comprising at least one of an IP address, a domain name, or a URL. (See paragraphs 32, 30, Terrwilliger teaches selecting an authorization or no authorization based on the location of the mobile phone.  )

	Regarding claim 23,
 (See paragraphs 32, 30, Terrwilliger teaches selecting an authorization or no authorization based on the location of the mobile phone. )

	Regarding claim 24,
Terrwilliger teaches the system of claim 21, wherein the geographic site location corresponds to a group of related managed devices, and the computing device is one of the group of related managed devices. (See paragraphs 30, 34-35, Terrwilliger teaches selecting an authorization or no authorization based on the location of the mobile phone.)

	Regarding claim 25,
Terrwilliger teaches the system of claim 21, wherein the one or more servers is configured to: select the configuration based on a type of the computing device. (See paragraphs 32-33, 23,Terrwilliger teaches device capabilities  )

	Regarding claim 26,
Terrwilliger teaches the system of claim 21, wherein the representation is an optical representation. (See paragraphs 26-27, Terrwilliger teaches bar and qr codes)

	Regarding claim 27,
(See paragraphs 26-27, Terrwilliger teaches bar and qr codes)

	Regarding claim 28,
Terrwilliger teaches the system of claim 21, wherein the one or more servers is configured to: provide the representation of the configuration for display via at least one of an application or a web page. (See paragraphs 27-28, Terrwilliger teaches a webpage display )

	Regarding claim 29,
Terrwilliger teaches the system of claim 21, wherein the one or more servers is configured to: provide the representation of the configuration via an electronic message. (See paragraphs 31-32, Terrwilliger teaches an email message)

	Regarding claim 30,
Terrwilliger teaches the system of claim 21, wherein the identifier for the one or more servers comprises at least one of an IP address, a domain name, or a URL. (See paragraphs 35, 37, Terrwilliger teaches a domain and ip address and urls)

Claims 31-40 list all the same elements of claims 20-30, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 20-30 applies equally as well to claims 31-40.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	15.  Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of United States Patent 9843475.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 21-40 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art 

15.  Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of United States Patent 10361910.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 21-40 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND 

Response to Arguments
Applicant's arguments filed 1/25/2021  have been fully considered but they are not persuasive. 

Applicant Argues: “Terwilliger, simply does not teach or suggest any geographic location of a computing device  itself, let alone selecting a configuration for the computing device based on a combination of the geographic location and the identifier of the one or more servers, as in claim 21. As such, this passage of Terwilliger also does not teach or suggest at least the subject matter of claim 21 recited above.”

Examiner’s response: Examiner respectfully disagrees and points to paragraph 30 of Terwilliger which teaches “A security module 48 reduces the risk of unauthorized access to a function by adding security features to the access of barcode and secondary information. In one example embodiment, a position locator 50 of mobile telephone information handling system 10, such as a GPS receiver, determines the latitude and longitude position at the time an image is taken and communicates the position to a network location 52 using a network address provided by barcode . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Detienne, U.S. Patent App Pub 20140115325 teaches “Traffic flows are identified by the reverse cryptographic map and protected by the edge device. The interface is configured with the reverse cryptographic map, and determination is made whether the packet is protected by the edge device. An encrypted packet is produced, and the encrypted packet is transmitted on another interface of the edge device.”
2. Ohmata, U.S. Patent App Pub 20140090019 teaches resource access control process is performed to prohibit access to preset resource with respect to acquired application based on determination result that determines acquired application to be general application.
Examiner’s note: Some of the limitations in the claims are intended use claims and may not be given patentable weight.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/26/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444